Citation Nr: 0315920	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  96-15 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date earlier than April 11, 
1990, for a 100 percent evaluation for post-traumatic stress 
disorder (PTSD) with alcohol abuse and a personality 
disorder.  

2.  Entitlement to an effective date earlier than April 11, 
1990, for a grant of service connection for alcohol abuse 
secondary to the service-connected PTSD.  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability prior to April 11, 1990.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law 



ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1968 to January 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of November 1994 and June 1997 rating 
actions by the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Wichita, Kansas.  In a March 1998 
decision, the Board determined that the appellant was not 
entitled to an effective date prior to April 11, 1990, for a 
100 percent evaluation for PTSD with alcohol abuse and a 
personality disorder.  The appellant subsequently appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a Memorandum Decision, dated in October 2000, 
the Board's March 1998 decision was affirmed by the Court.     

In a March 2000 decision, the Board determined that the 
appellant was not entitled to an effective date prior to 
April 11, 1990, for a grant of service connection for alcohol 
abuse secondary to the service-connected PTSD.  The Board 
also determined that the appellant was not entitled to a 
total rating based on unemployability due to service-
connected disability prior to April 11, 1990.  The appellant 
subsequently appealed to the Court.  

In a January 2001 Order, the Court noted that the appellant 
had appealed a March 1998 Board decision which had denied 
entitlement to an effective date earlier than April 11, 1990, 
for a 100 percent evaluation for PTSD with alcohol abuse and 
a personality disorder.  The Court further noted that on 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov.9, 2000) 
[hereinafter VCAA] was enacted.  According to the Court, the 
VCAA affected sections of chapter 51 of title 38 of the 
United States Code, which chapter specified general 
administrative provisions for the VA to follow in processing 
claims for veterans' benefits.  Thus, the Court ordered that 
if the parties did not file a joint motion for remand within 
30 days after the date of the order, the appellant was 
directed to, within 30 days after the date of the order, file 
a supplemental memorandum of law detailing the impact, if 
any, he believed that the enactment of the VCAA had on his 
currently pending appeal.  

In March 2001, the parties filed a joint motion to 
consolidate the appellant's appeals.  At that time, the 
parties stated that the appellant had appealed the March 1998 
Board decision that had determined that he was not entitled 
to an effective date prior to April 11, 1990, for a 100 
percent evaluation for PTSD with alcohol abuse and a 
personality disorder.  The parties further indicated that the 
appellant had appealed a March 2000 Board decision which had 
determined that he was not entitled to an effective date 
prior to April 11, 1990, for a grant of service connection 
for alcohol abuse secondary to the service-connected PTSD or 
entitled to a total rating based on unemployability due to 
service connected disability prior to April 11, 1990.  As 
grounds for the motion to consolidate, the parties submitted 
that the claim for an effective date prior to April 11, 1990, 
for a 100 percent evaluation for PTSD with alcohol abuse and 
a personality disorder was inextricably intertwined with the 
claim for an effective date prior to April 11, 1990, for a 
grant of service connection for alcohol abuse secondary to 
service-connected PTSD.  Thus, in an April 2001 Order, the 
Court granted the joint motion to consolidate the appellant's 
appeals and to remand the case.  In the April 2001 Order, the 
Court vacated the Board's March 1998 and March 2000 
decisions, and the matter was remanded for further 
proceedings.  

In a February 2002 decision, the Board denied the appellant's 
claims for the following: (1) entitlement to an effective 
date earlier than April 11, 1990, for a 100 percent 
evaluation for post-traumatic stress disorder, with alcohol 
abuse and a personality disorder, (2) entitlement to an 
effective date earlier than April 11, 1990, for a grant of 
service connection for alcohol abuse secondary to the 
service-connected PTSD, and (3) entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability prior to April 11, 1990.  The 
appellant subsequently appealed to the Court.  

In December 2002, the parties to the appeal filed a Joint 
Motion For Remand And To Stay Further Proceedings (Joint 
Motion).  In an Order, dated in December 2002, the Court 
granted the Joint Motion, vacated the Board's February 2002 
decision, and remanded the case, pursuant to 38 U.S.C. § 
7252(a) (West 2002), for compliance with the directives 
stipulated in the Joint Motion.  Copies of the Court's Order 
and the Joint Motion have been placed in the claims file.

The Board notes that although the appellant's representative 
initially asserted that there was clear and unmistakable 
error in the November 1994 rating decision, which granted 
service connection for alcohol abuse and a personality 
disorder as secondary to the appellant's service-connected 
PTSD and assigned a 100 percent schedular evaluation for his 
PTSD, effective from April 11, 1990, in letters dated in 
March 1997, he has indicated that there is no claim of clear 
and unmistakable error in the November 1994 rating action and 
has withdrawn any claim of clear and unmistakable error in 
that action.  Since any claim of clear and unmistakable error 
in the November 1994 rating action has been withdrawn in a 
writing signed by the representative, and the notice of 
disagreement and substantive appeal regarding this issue were 
signed by the representative, this issue is no longer in 
appellate status and will not be considered by the Board.  38 
C.F.R. § 20.204 (2001).


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), was signed into law.  
Under the VCAA, VA's duty to notify and duty to assist have 
been significantly expanded.  First, VA has a duty to provide 
notice of any information necessary to complete the claim, if 
it is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. 
§ 3.159(b)(2) (2002).  Second, VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate a claim, and of what part of that evidence is to 
be provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate the claim.  
38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).      

In the instant case, as set forth in the December 2002 Joint 
Motion, the parties stated that a remand was required because 
the Board decision on appeal did not present sufficient 
reasons or bases to support its conclusion that VA provided 
adequate notice of the information and evidence necessary to 
substantiate the appellant's claims pursuant to 38 U.S.C. 
§ 5103(a) as amended by the VCAA.  The parties indicated that 
the VA did not specifically provide the appellant with notice 
of the allocation of the burdens of obtaining evidence 
necessary to his claims.  See 38 U.S.C. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  According to 
the parties, although the Board addressed its duty to notify 
the appellant, a review of the documents sent to the 
appellant showed that he was not properly notified under 
38 U.S.C. § 5103(a).  See Charles v. Principi, 16 Vet. App. 
370 (2002); see also 38 U.S.C. § 7104(d)(1) (BVA is required 
to provide a written statement of reasons or bases for its 
findings and conclusions on all material issues of fact and 
law presented on the record); Allday v. Brown, 7 Vet. App. 
517, 527 (1995).  Therefore, in light of the above, on 
remand, the Board was directed to re-evaluate the appellant's 
claims in light of the Court's holdings in Quartuccio and 
Charles, and the requirements set forth in 38 C.F.R. 
§ 3.103(c)(2).                   

In the December 2002 Joint Motion, the parties also stated 
that a remand was required in order for the Board to consider 
the applicability of the Court's recent decision in Thomas v. 
Principi, 16 Vet. App. 197 (2002).  Specifically, the Board 
was requested to further address the appellant's entitlement 
to earlier effective dates based on the submission of 
informal claims under 38 C.F.R. § 3.155.  The parties noted 
that although the Board had addressed that matter, the 
Court's recent decision required additional consideration.  
The parties further indicated that generally, Thomas noted 
that once a formal claim had been received, an informal claim 
for an increase would be accepted as a claim.  Id. at 199-
200.        

In light of the above, the Board will remand the appellant's 
claims to ensure full and complete compliance with the 
enhanced duty-to-notify and duty-to-assist provisions enacted 
by the VCAA.  Accordingly, this case is REMANDED to the RO 
for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The appellant should be 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claims and of the time 
period for response.  38 U.S.C.A. 
§ 5103(b).       

2.  The RO should ensure that its efforts 
to obtain any additional evidence 
identified by the appellant are fully 
documented in the claims folder.  If the 
RO is unsuccessful in obtaining any 
medical records identified by the 
appellant, it should inform the appellant 
and his representative of this and ask 
them to provide a copy of the outstanding 
medical records. 

3.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  Any additional evidentiary 
development deemed appropriate should be 
undertaken.  The RO should undertake any 
other action required to comply with the 
notice and duty-to-assist requirements of 
the VCAA and VA's implementing 
regulations.  Then, the RO should re-
adjudicate the issues on appeal, taking 
into consideration the Court's recent 
decision in Thomas, supra (holding that a 
veteran who had been awarded service 
connection for tinnitus was not required 
to file a formal claim within one year of 
his informal claim for an increased 
rating; since RO had awarded service 
connection, it had to be concluded that 
the veteran had filed a formal claim for 
service connection prior to his request 
for an increased rating).     

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case which includes consideration of all 
evidence added to the record since the last supplemental 
statement of the case, and provide the appellant and his 
representative with an appropriate opportunity to respond.  

After the appellant has been given opportunity to respond to 
the supplemental statement of the case, and after expiration 
of the period set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
for submitting information or evidence, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




							(Continued on the next 
page)






These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




